—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 28, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not work a sufficient number of days of subsequent employment to terminate his prior disqualification from receiving benefits.
Claimant had initially been held to be ineligible to receive unemployment insurance benefits because he left his job without good cause. Following this disqualification, claimant worked for a different employer for five weeks. The Board ruled that, although this subsequent employment met some of the requirements necessary to terminate a disqualification, claimant nevertheless did not meet the requirement in Labor Law § 593 (1) (a) of working three days in each of the five weeks. Our review of the record reveals substantial evidence to support the Board’s determination that claimant did not have a sufficient number of days of subsequent employment to break his prior disqualification.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.